NOTE: This order is nonprecedential.

  mniteb ~tate~ IN RE SIMPSON STRONG TIE                                 2

defendants in a patent infringement suit, seek a writ of
mandamus directing the United States District Court for
the Eastern District of Texas to sever the claims against
AT&L and transfer the remainder of the case to the
United States District Court for the Northern District of
California. The plaintiff in the action, Ei-Land Corpora-
tion (Ei-Land), opposes. The petitioners reply.

     In its order denying the petitioners' motion to trans-
fer, the district court acknowledged that the Northern
California court's ability to subpoena witnesses favored
transfer because several potential non-party witnesses
reside within the Northern District of California or within
100 miles of that court. The court also concluded that the
convenience of the witnesses slightly favored transfer
because more potential witnesses had been identified
within or closer to that district. The court noted, how-
ever, that there were witnesses who could more conven-
iently appear in the Eastern District of Texas, including
potential witnesses at Simpson's McKinney branch lo-
cated within the district. In addition, the court stated
that potential evidence was housed at Simpson's McKin-
ney branch.

    With regard to the local interest factor, the court
noted that the Eastern District of Texas appeared to have
more of an interest in adjudicating the dispute because
Simpson's McKinney branch generated substantial reve-
nue from sales of the accused product, employs approxi-
mately 180 people in McKinney, and "unlike the Eastern
District of Texas, none of [Simpson's] four branches that
produce or assemble the accused product are located in
the Northern District of California." The court therefore
concluded that the petitioners had not met their burden of
demonstrating the Northern District of California was
clearly more convenient than the Eastern District of
3                                   IN RE SIMPSON STRONG TIE

Texas for trial, and it denied the motion to sever and
transfer.

    Applying Fifth Circuit law in cases arising from dis-
trict courts in that circuit, this court has held that man-
damus may be used to correct a patently erroneous denial
of transfer. That standard is an exacting one, requiring
the petitioner to establish that the district court's decision
amounted to a failure to meaningfully consider the merits
of the transfer motion. See In re Nintendo Co., Ltd., 589
F.3d 1194 (Fed. Cir. 2009); In re Hoffmann-La Roche Inc.,
587 F.3d 1333 (Fed. Cir. 2009); In re Genentech, Inc., 566
F.3d 1338 (Fed. Cir. 2009); In re TS Tech USA Corp., 551
F.3d 1315 (Fed. Cir. 2008); In re Volkswagen of Am., Inc.,
545 F.3d 304 (5th Cir. 2008) (en banc). In this case, that
standard has not been met.

     The petitioners contend that Ei-Land named as de-
fendants a number of Texas-based retailers not subject to
personal jurisdiction in California in an attempt to pre-
vent transfer to a far more convenient venue. This case,
however, is not akin to the circumstances in In re Micro-
soft Corp., 630 F.3d 1361 (Fed. Cir. 2011) and prior cases
in which we granted mandamus relief based upon the
trial court's reliance on a party's attempts to frustrate the
transfer laws. Here, all of the hardware store defendants
except for AT&L have been dropped from the suit and the
reasons for denying transfer were irrespective of AT&L's
presence in Texas.

    The petitioners' argument that this cause of action
has no meaningful connection to the plaintiffs chosen
forum was addressed and rejected by the district court in
its transfer order. The court explained that Simpson
conducts significant operations relevant to this case
outside of its Northern California headquarters, including
activities at its McKinney branch, and that potential
IN RE SIMPSON STRONG TIE                                        4

witnesses and sources of proof are located within the
Eastern District of Texas. We are not prepared to hold
that those conclusions were plainly incorrect. In sum, the
petitioners have failed to satisfy the demanding standard
required to justify the issuance of a writ of mandamus.
We therefore deny the petition.
      Accordingly,
      IT Is ORDERED THAT:

      The petition for a writ of mandamus is denied.


                                     FOR THE COURT


      APR 06 2011                    /s/ Jan Horbaly
         Date                        Jan Horbaly
                                     Clerk
cc: James P. Martin, Esq.
    John J. Edmonds, Esq.
    Alexandra C. Fennell, Esq.
    Clerk, United States District Court For The Eastern
District Of Texas
s19
                                                   FILED
                                          I.S. COURT OF APPEALS FO:l
                                            THE FEDERAL CIRCUIT

                                               APR 062011